Title: To Alexander Hamilton from Robert Morris, 17 January 1798
From: Morris, Robert
To: Hamilton, Alexander



Hills [near Philadelphia] Jany 17th. 1798
Dear Sir

I have been a long time possessed of your letter of the 26 Decemr without replying, which has been Occasioned by my waiting to hear from my Son Thomas whether he had made any arrangement for paying the debt I owe you. It seems he wrote to me at New York on the 4th. inst but his Servant instead of putting the letter in the Post Office, put it with some others into his Trunk and took it to Albany from whence I have received it this day and thereby learn that an agreement has taken place between you which I find to be indulgent to him, for which I am thankfull. Mr Rees is possessed of the Deed of Conveyance of the Lands for which my Son is to pay & the Sum he assumes to pay you on my Account is in part thereof, Mr Rees will be the bearer of the Deed and on his arrival you & my son can finish the business. The explanation contained in your letter of Mr Church’s proceedings is the only one I have received and it was very satisfactory So far as it conveys the Idea that you were not the Willing instrument of his Severity, for I was much shocked at the first contrary Idea that was held out.
This ought to be considered as a proof of my respect for you, since the experience I have acquired leads me to disregard very much the Conduct of those whom I have not found cause to esteem.
The Complaint you make of delay in providing for the payment of the balance is but too well founded, I often thought of it and made many efforts that you’re not acquainted with because they did not succeed. The horrid usury of the times, threw difficulties in my way in every attempt to raise Money and I have frequently been without what was necessary for the Market. Property would not sell or serve, as formerly, as the basis for Loans, and I may truely Say, that I am a Martyr to the times, had the State of things remained as formerly I would not have trespassed on you, nor have had my property Advertized, Sold, Sacrificed & plundered in the manner it has. As to your Ultimate safety, that was never in danger for I had included you in an Arrangement for Securing all who had lent me Money or Names disinterestedly I would sooner perish than let one such Creditor suffer. You surprize me by the manner in which you mention Mr Cragies debt & the Occurrence respecting it. I do not know what kind of suspicion you can have taken up on that subject. When I first wrote to you I certainly expected that the Money was to be received by me, otherwise why should I have written at all about it, my only fear was that he might have bought Paper and would oppose that to the payment, but being Seperated from my Papers and it being a transaction of many years standing I had really forgot that upon agreement the Bond had been assigned to Mr Ogden. My design Certainly was to have put that Money into your hands which I think should rather carry conviction of my desire to pay, than have given rise to any sentiment that should Weaken Confidence. I will send on by Mr Rees the Account exactly Stated and you will find the balance of the principal to be as I formerly made it in an Acct sent you, the Interest will increase it I mean the Legal interest for I dare not propose any other for fear of Offending a disinterested Mind, altho I should be very ready to make additional Compensation for the delay. I am Sensible that I have lost the Confidence of the World as to my pecuniary ability, but I believe not as to my honor or integrity and I shall certainly deem myself unhappy if yours is diminished in any respect; for I remain with sincere attachment Dr Sir
Your faithful Friend & humble Servant

Robt Morris
Alexr Hamilton Esqrat New Yorkor Albany

